DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry Hyman on 28 February 2022.
The application has been amended as follows: 
Claim 54. (Currently amended) A device for reducing or labeling by reductive amination carbohydrates provided to said device in an organic solvent, said device comprising: a reaction container having a body with (a) a first opening, (b) a first section with a first lumen having a first cross section having an area and a first diameter, wherein said first lumen is fluidly connected to said first opening, (c) a second section having a second lumen with a second cross section having an area and a second diameter, wherein said second lumen is fluidly connected to said first lumen of said first section, (d) a second opening fluidly connected to said second lumen, (e) a first porous solid support for capturing said carbohydrates originally provided to said device in said organic solvent, said first porous solid support disposed between said first opening and said second opening,  filling said area of said first cross section of said first lumen, and fluidly connected to said first lumen and said second lumen across the entire area of said first cross section of said first porous solid support being (1) made of a non-hydrophilic material or having a surface of a non- configured for capturing said carbohydrates when eluted from said first porous solid support following their being reduced or labeled by reductive amination while immobilized on said first porous solid support, 

REASONS FOR ALLOWANCE
Claims 54-87 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication to Olivier et al. (herein Olivier) as cited on 17 September IDS and “AdvanceBio N-Glycan Sample Preparation Kit User Guide” by Agilent Technologies (herein Agilent) as cited on 25 January 2021 IDS.
Olivier teaches a multiwell plate (herein device) having a series of wells (herein reaction container) having an insert (herein body) contained within the inner bore of each reaction container (see [0011]). As shown in Fig. 12, the insert of this embodiment is subdivided into subassemblies (20A, 20B, and 20C) (see [0053]). The body has a first opening into a first section with a first lumen having a first cross section having an area  and a first diameter as defined by subassembly 20B wherein the first lumen is fluidly connected to the first opening (see Fig. 12). The body also has a second section having a second lumen with a second cross section having an area and a second diameter as defined by subassembly 20A wherein the second lumen is fluidly connected to the first lumen of the first section and wherein there is a second opening, in the bottom of the reaction container, fluidly connected to the second lumen (see Fig. 12). The body further comprises filter 14A (herein a first porous solid support) 
Agilent teaches a kit for labeling released glycans by reductive amination comprising fluorescent tag (2-aminobenzamide) and a reductant (sodium cyanoborohydride) (see pg. 4, AdvanceBio 2-AB glycan labeling kit). A device for performing labeling by reductive amination is not included as part of said kit 
Oliver and Agilent fail to teach nor fairly suggest, alone or in combination, “carbohydrates provided to said device in an organic solvent”, “said carbohydrates provided to said device in said organic solvent”, or “a second solid support, configured for capturing said carbohydrates when eluted from said first porous solid support following their being labeled by reductive amination while immobilized on said first porous solid support” as recited in independent claim 54 or “a first solid support for capturing carbohydrates provided in a solution of ≥ 95% organic solvent” or “a second porous solid support, for capturing said reduced carbohydrates or carbohydrates labeled by reductive amination” as recited in independent claim 76. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797